FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                    INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-14 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 15                                                   Page 1 of NYSCEF:
                                                                               2       07/14/2020




          SUPREME                  COURT                OF THE              STATE                  OF      NEW YORK
         COUNTY                OF         NEW YORK


          Uniformed                Fire       Officers            Association;                     Uniformed
          Firefighters              Association                  of      Greater             New          York;
                                   Officers'
          Correction                                    Benevolent                     Association                of the

          City       of New          York;            Police          Benevolent                   Association                 of
                                                                        Sergeants'
          the    City        of New York,                     Inc.;                                  Benevolent
                                  Lieutenants'
          Association;                                                Benevolent                   Association;
          Captains'                                                                                  Detectives'
                               Endowment                     Association;                     and
          Endowment                  Association,                                                                                       Index       No.:



                                                     Petitioners/Plaintiffs,


                        -against-                                                                                                       RULE            202.7           AFFIRMATION
                                                                                                                                                                  (f)
                                                                                                                                        OF       NOTICE            OF      APPLICATION
          Bill     de Blasio,               in his       official          capacity                as Mayor             of    the       FOR A TEMPORARY
          City       of New          York;            the     City        of New              York;                                     RESTRAINING                        ORDER
          Fire      Department                   of the        City        of New                York;       Daniel           A.

          Nigro,         in his       official           capacity               as the           Commissioner                      of
          the    Fire        Department                 of the           City         of New             York;
          New        York          City       Department                   of    Correction;                 Cynthia

          Brann,         in her           official          capacity             as the          Commissioner
          of the        New        York          City        Department                     of    Correction;
          Dermot             F. Shea,            in his       official           capacity                as the
          Commissioner                      of the          New          York         City        Police

          Department;                 the        New        York          City        Police          Department;
          Frederick            Davie,            in his        official           capacity               as the    Chair
          of the        Civilian            Complaint                 Review                Board;         and     the
          Civilian           Complaint                Review              Board,


                                                     Respondents/Defendants.




                        ANTHONY                       COLES,               a member                  of the       bar        of this    Court,       hereby        affirms    as follows:



                        1.                I am        counsel             for         the        above-named                  Petitioners/Plaintiffs.                   I submit     this   affidavit


         pursuant             to          Rule          202.7(f)                 to         detail          the         good-faith               notice         provided       to     counsel           for


                                                                                                                        Petitioners'
         Respondents/Defendants                                     in      connection                     with                                   accompanying               application        for           a



         Temporary             Restraining                   Order          ("TRO")                  and     related          relief.




                                                                                                                 1 of 2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
                Case 1:20-cv-05441-KPF Document 10-14 Filed 07/17/20 RECEIVED
NYSCEF DOC. NO. 15                                                   Page 2 of NYSCEF:
                                                                               2       07/14/2020




                        2.              I    first       notified              the       attorneys             for        the      Respondcats/Defendants,                                   the        Office         of     the


         Corporation              Counsel,                on      July         13 by         email        and        by    tclq.hone               that      the     Petitioners             would            be     seeking


         a TRO          on     or before             July         15.


                                                                                                                                                                                             De-l-                     Saint-
                        3.              On July               14,       I had        three        telephone               calls      with         Rebecca            Quinn          and                        quc



         Fort,     lawycrs          for          Respondets                     at the         Office          of    the        Corporation                 Counsel,           to     discuss           the      timing         of


         Petitioners'                                                                                                                                                                                        Petitioners'
                                  application                   for        a       TRO,           as    well         as     a potential                   briefing           schedulo              on


                                                                          prcF-
         accompa-fing                   request             for       a                      -y         L=j==ction.                  After         good-faith            discussions,                   no     resolunon


         was      reached.          These             calls         were        held         at 10:45          a.m.,        2:30         pm,       and      5:30      p.m.


                        4.              As        a result           of      the     cmergency                 need         for      the      relief        sought,          I notified            Ms.        Quinn          and


         Ms.      Saint-Fort                in     our      third          call,         and      by      follow            up       email,         that      Petitioners              would             submit             their


         application            seeking              a TRO              on     July       15,      2020         at 9:30            am,       or    as soon           as counsel              could        be heard,                 at


         the     Supreme           Court             Courthouse                    in    New           York         County,            if    Respondents                wished              to    be     heard        on      the


         application            (subject             to the          Court's             procedures).                     I also      informed              counsel           for     the        Respondents                 that


         our      application               and          supporting                  papers            (including               an     Order           to    Show            Cause,          Verified              Petinen,


         Memered==                      of Law,             and       Affidavit                of Emergency)                      would           be e-filed          with      the       Court         via      NYSCEF


         at or before            that       time,         and       also        delivered              to the        Corporation                   Counsel           electronically..


                        5.              No prior               request             for    this     or similar              relief        has      been       made.




         Dated:         July     14,        2020




                                                                                                                                                   ANTHONY                    COLES




                                                                                                                      2




                                                                                                               2 of 2
